        Case 1:19-cv-00528-JB-KRS Document 29 Filed 09/30/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ESTRALITA L. OLIVEIRA,

                       Plaintiff,

vs.                                                                  No. CIV 19-0528 JB/KRS

ANDREW SAUL, Commissioner
of the Social Security Administration,

                       Defendant.

MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
      PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

and Recommended Disposition, entered August 31, 2020. (Doc. 28)(“PFRD”). The PFRD

notifies the parties that they have the ability to file objections and that failure to do so waives

appellate review. See PFRD at 10. Objections were due by September 14, 2020, and, to date,

neither party has filed objections. Because the Court concludes the PFRD of the Honorable Kevin

R. Sweazea, United States Magistrate Judge of the United States District Court for the District of

New Mexico, is not clearly erroneous, arbitrary, obviously contrary to law, or an abuse of

discretion, the Court adopts the PFRD and grants the Plaintiff’s Motion to Reverse and Remand

for a Rehearing, filed October 21, 2019. (Doc. 19).

          LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                                   RECOMMENDATIONS
       District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition. See Fed. R. Civ. P. 72(b)(1) (“A magistrate judge must promptly conduct the required

proceedings when assigned, without parties’ consent, to hear a pretrial matter dispositive of a claim

or defense . . . .”). Rule 72(b)(2) governs objections to recommendations from a Magistrate Judge

and provides that “[w]ithin 14 days after being served with a copy of the recommended disposition,
        Case 1:19-cv-00528-JB-KRS Document 29 Filed 09/30/20 Page 2 of 9




a party may serve and file specific written objections to the proposed findings and

recommendations.” Under the rule, when resolving objections, “the district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to. The

district judge may accept, reject, or modify the recommended disposition; receive further evidence;

or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3). Similarly,

28 U.S.C. § 636 provides:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to the magistrate’s report enables the district judge to focus

attention on those issues -- factual and legal -- that are at the heart of the parties’ dispute.” United

States v. One Parcel of Real Property, With Buildings, Appurtenances, Improvements, and

Contents, 73 F.3d 1057, 1059 (10th Cir. 1996) (“One Parcel”)(quoting Thomas v. Arn, 474 U.S.

140, 147 (1985)). As the United States Court of Appeals for the Tenth Circuit has noted, “the

filing of objections advances the interests that underlie the Magistrate’s Act, including judicial

efficiency.” One Parcel, 73 F.3d at 1059 (citing Niehaus v. Kansas Bar Ass’n, 793 F.2d 1159, 1165

(10th Cir. 1986); United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981)).

       The Tenth Circuit held in One Parcel “that a party’s objections to the magistrate judge’s

report and recommendation must be both timely and specific to preserve an issue for de novo

review by the district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further

advance the policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits,

ha[s] adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

                                                    ‐2‐
        Case 1:19-cv-00528-JB-KRS Document 29 Filed 09/30/20 Page 3 of 9




magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (citations omitted).

       In addition to requiring specificity in objections, the Tenth Circuit has stated that “[i]ssues

raised for the first time in objections to the magistrate judge’s recommendation are deemed

waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). See United States v. Garfinkle,

261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this circuit, theories raised for the first time in

objections to the magistrate judge’s report are deemed waived.”). In an unpublished opinion, the

Tenth Circuit has stated that “the district court correctly held that [a petitioner] had waived [an]

argument by failing to raise it before the magistrate.” Pevehouse v. Scibana, 229 F. App’x 795,

796 (10th Cir. 2007) (unpublished).

       In One Parcel, the Tenth Circuit, in accord with other Courts of Appeals, expanded the

waiver rule to cover objections that are timely but too general. See One Parcel, 73 F.3d at 1060.

The Supreme Court of the United States -- in the course of approving the United States Court of

Appeals for the Sixth Circuit’s use of the waiver rule -- has noted:

       It does not appear that Congress intended to require district court review of a
       magistrate’s factual or legal conclusions, under a de novo or any other standard,
       when neither party objects to those findings. The House and Senate Reports
       accompanying the 1976 amendments do not expressly consider what sort of review
       the district court should perform when no party objects to the magistrate’s report.
       See S. Rep. No. 94-625, pp. 9-10 (1976) (hereafter Senate Report); H.R. Rep. No.
       94-1609, p. 11 (1976); U.S. Code Cong. & Admin. News 1976, p. 6162 (hereafter
       House Report). There is nothing in those Reports, however, that demonstrates an
       intent to require the district court to give any more consideration to the magistrate
       judge’s report than the court considers appropriate. Moreover, the Subcommittee
       that drafted and held hearing on the 1976 amendments had before it the guidelines
       of the Administrative Office of the United States Courts concerning the efficient
       use of magistrates. Those guidelines recommended to the district courts that
       “[w]here a magistrate makes a finding or ruling on a motion or an issue, his
       determination should become that of the district court, unless specific objection is
       filed within a reasonable time.” See Jurisdiction of the United States Magistrates,
       Hearings on S. 1283 before the Subcommittee on Improvements in Judicial
       Machinery of the Senate Committee on the Judiciary, 94th Cong., 1st Sess., 24

                                                  ‐3‐
        Case 1:19-cv-00528-JB-KRS Document 29 Filed 09/30/20 Page 4 of 9




       (1975)(emphasis added)(hereafter Senate Hearings). The Committee also heard
       Judge Metzner of the Southern District of New York, the chairman of a Judicial
       Conference Committee on the administration of the magistrate system, testify that
       he personally followed that practice. See id., at 11 (“If any objections come in, . . .
       I review [the record] and decide it. If no objections come in, I merely sign the
       magistrate’s order.”). The Judicial Conference of the United States, which
       supported the de novo standard of review eventually incorporated in § 636(b)(1)(C),
       opined that in most instances no party would object to the magistrate’s
       recommendation, and the litigation would terminate with the judge’s adoption of
       the magistrate’s report. See Senate Hearings, at 35, 37. Congress apparently
       assumed, therefore, that any party who was dissatisfied for any reason with the
       magistrate’s report would file objections, and those objections would trigger district
       court review. There is no indication that Congress, in enacting § 636(b)(1)(C),
       intended to require a district judge to review a magistrate’s report to which no
       objections are filed. It did not preclude treating the failure to object as a procedural
       default, waiving the right to further consideration of any sort. We thus find nothing
       in the statute or the legislative history that convinces us that Congress intended to
       forbid a rule such as the one adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150-52 (emphasis in original) (footnotes omitted).

       The Tenth Circuit also has noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060 (quoting

Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those circuits that have

declined to apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s order

does not apprise the pro se litigant of the consequences of a failure to object to findings and

recommendations.”)(citations omitted). Cf. Thomas v. Arn, 474 U.S. at 154 (noting that, while

“[a]ny party that desires plenary consideration by the Article III judge of any issue need only ask,”

a failure to object “does not preclude further review by the district judge, sua sponte or at the

request of a party, under a de novo or any other standard”). In One Parcel, the Tenth Circuit noted

that the district judge had decided sua sponte to conduct a de novo review despite the lack of

specificity in the objections, but the Tenth Circuit held that it would deem the issues waived on

appeal, because it would advance the interests underlying the waiver rule. See 73 F.3d at 1060-61




                                                   ‐4‐
        Case 1:19-cv-00528-JB-KRS Document 29 Filed 09/30/20 Page 5 of 9




(citing cases from other Courts of Appeals where district courts elected to address merits despite

potential application of waiver rule, but the Courts of Appeals opted to enforce waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s proposed

findings and recommendations, “on [] dispositive motions, the statute calls for a de novo

determination, not a de novo hearing.” United States v. Raddatz, 447 U.S. 667, 674 (1980). “[I]n

providing for a ‘de novo determination’ rather than a de novo hearing, Congress intended to permit

whatever reliance a district judge, in the exercise of sound judicial discretion, chose to place on a

magistrate’s proposed findings and recommendations.” United States v. Raddatz., 447 U.S. at 676

(quoting 28 U.S.C. § 636(b) and citing Mathews v. Weber, 423 U.S. 261, 275 (1976)). The Tenth

Circuit requires a “district court to consider relevant evidence of record and not merely review the

magistrate judge’s recommendation” when conducting a de novo review of a party’s timely,

specific objections to the Magistrate Judge’s report. In re Griego, 64 F.3d 580, 583-84 (10th Cir.

1995). “When objections are made to the magistrate’s factual findings based on conflicting

testimony or evidence . . . the district court must, at a minimum, listen to a tape recording or read

a transcript of the evidentiary hearing.” Gee v. Estes, 829 F.2d 1005, 1008-09 (10th Cir. 1987).

       A district court must “clearly indicate that it is conducting a de novo determination” when

a party objects to the Magistrate Judge’s report “based upon conflicting evidence or testimony.”

Gee v. Estes, 829 F.2d at 1009. On the other hand, a district court fails to meet the 28 U.S.C. §

636(b)(1) requirements when it indicates that it gave “considerable deference to the magistrate’s

order.” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988). A district court

need not, however, “make any specific findings; the district court must merely conduct a de novo

review of the record.” Garcia v. City of Albuquerque, 232 F.3d 760, 766 (10th Cir. 2000). “[T]he

district court is presumed to know that de novo review is required. . . . Consequently, a brief order



                                                  ‐5‐
       Case 1:19-cv-00528-JB-KRS Document 29 Filed 09/30/20 Page 6 of 9




expressly stating the court conducted de novo review is sufficient.” Northington v. Marin, 102

F.3d 1564, 1570 (10th Cir. 1996)(citing In re Griego, 64 F.3d at 583-84). “[E]xpress references to

de novo review in its order must be taken to mean it properly considered the pertinent portions of

the record, absent some clear indication otherwise.” Bratcher v. Bray-Doyle Indep. Sch. Dist. No.

42, 8 F.3d 722, 724 (10th Cir. 1993). The Tenth Circuit previously has held that a district court

properly conducted a de novo review of a party’s evidentiary objections when the district court’s

“terse” order contained one sentence for each of the party’s “substantive claims” and did “not

mention his procedural challenges to the jurisdiction of the magistrate to hear the motion.” Garcia

v. City of Albuquerque, 232 F.3d at 766. The Tenth Circuit has explained that brief district court

orders that “merely repeat the language of § 636(b)(1) to indicate its compliance” are sufficient to

demonstrate that the district court conducted a de novo review:

       It is common practice among district judges in this circuit to make such a statement
       and adopt the magistrate judges’ recommended dispositions when they find that
       magistrate judges have dealt with the issues fully and accurately and that they could
       add little of value to that analysis. We cannot interpret the district court’s statement
       as establishing that it failed to perform the required de novo review.

In re Griego, 64 F.3d at 584.

       Notably, because a district court may place whatever reliance it chooses on a Magistrate

Judge’s proposed findings and recommendations when there is no objection, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate,” 28 U.S.C. § 636(b)(1), as “Congress intended to permit whatever reliance a district

judge, in the exercise of sound judicial discretion, chose to place on a magistrate’s proposed

findings and recommendations,” United States v. Raddatz, 447 U.S. at 676 (emphasis omitted).

See Bratcher v. Bray-Doyle Indep. Sch. Dist. No. 42, 8 F.3d at 724-25 (holding that the district




                                                   ‐6‐
        Case 1:19-cv-00528-JB-KRS Document 29 Filed 09/30/20 Page 7 of 9




court’s adoption of the Magistrate Judge’s “particular reasonable-hour estimates” is consistent

with the de novo determination that 28 U.S.C. § 636(b)(1) and United States v. Raddatz require).

       Where no party objects to the Magistrate Judge’s proposed findings and recommended

disposition, the Court will still review the Magistrate Judge’s recommendations. In Pablo v. Soc.

Sec. Admin., 2013 WL 1010401 (D.N.M. 2013)(Browning, J.), the plaintiff did not respond to the

Magistrate Judge’s PFRD and thus waived his right to appeal the recommendations, but the Court

nevertheless conducted a review. The Court generally does not “review the PF&RD de novo,

because the parties had not objected thereto, but rather review[s] the recommendations to

determine whether they are clearly erroneous, arbitrary, obviously contrary to law, or an abuse of

discretion.” Pablo v. Soc. Sec. Admin, 2013 WL 1010401, at *4. The Court, thus, does not

determine independently what it would do if the issues had come before the Court first, but rather

adopts the proposed findings and recommended disposition where “[t]he Court cannot say that the

Magistrate Judge’s recommendation . . . is clearly erroneous, arbitrary, obviously contrary to law,

or an abuse of discretion.” Pablo v. Soc. Sec. Admin., 2013 WL 1010401, at *4; see Alexandre v.

Astrue, 2013 WL 1010439, at *4 (D.N.M. 2013)(Browning, J.)(“The Court rather reviewed the

findings and recommendations of the Honorable Stephan M. Vidmar, United States Magistrate

Judge, to determine if they are clearly erroneous, arbitrary, obviously contrary to law, or an abuse

of discretion. The Court determines that they are not, and will therefore adopt the PFRD.”); Trujillo

v. Soc. Sec. Admin., 2013 WL 1009050, at *5 (D.N.M. 2013)(Browning, J.)(adopting the proposed

findings and conclusions, noting: “The Court did not review the ARD de novo, because Trujillo

has not objected to it, but rather reviewed the . . . findings and recommendations to determine if

they are clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion, which

they are not.”). This review, which is deferential to the Magistrate Judge’s work when there is no



                                                  ‐7‐
        Case 1:19-cv-00528-JB-KRS Document 29 Filed 09/30/20 Page 8 of 9




objection, nonetheless provides some review in the interest of justice and seems more consistent

with the waiver rule’s intent than no review at all or a full-fledged review. After all, the Court’s

signature is going on the bottom of the order adopting the PFRD. Accordingly, the Court considers

this standard of review appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is nothing in

those Reports, however, that demonstrates an intent to require the district court to give any more

consideration to the magistrate’s report than the court considers appropriate.”).

                                               ANALYSIS

       The Court has carefully reviewed the PFRD and the docket in this case. The Court did not

review the PFRD de novo, because the parties have not objected to it. Instead, the Court reviewed

the PFRD to determine if it is clearly erroneous, arbitrary, obviously contrary to law, or an abuse

of discretion, and has determined that the PFRD is not clearly erroneous, arbitrary, obviously

contrary to law, or an abuse of discretion.

       IT IS ORDERED that: (1) the Magistrate Judge’s Proposed Findings and Recommended

Disposition, (Doc. 28), is adopted; (2) the Plaintiff’s Motion to Reverse and Remand for a

Rehearing, (Doc. 19), is granted; and (3) the Court will remand the case to the Commissioner of

the Social Security Administration pursuant to 42 U.S.C. § 405(g).




                                                        ___________________________________
                                                        UNITED STATES DISTRICT JUDGE




                                                  ‐8‐
       Case 1:19-cv-00528-JB-KRS Document 29 Filed 09/30/20 Page 9 of 9




Counsel:

Laura J. Johnson
Michael D. Armstrong
Michael Armstrong Law Offices
Albuquerque, New Mexico

       Attorneys for the Plaintiff

Kathryn C. Bostwick
Social Security Administration
Office of the General Counsel
Denver, Colorado

Manuel Lucero
United States Attorney’s Office
District of New Mexico
Albuquerque, New Mexico

Marc Thayne Warner
Social Security Administration
Denver, Colorado

       Attorneys for the Defendant




                                       ‐9‐
